Title: To John Adams from Theron Metcalf, 31 August 1822
From: Metcalf, Theron
To: Adams, John


				
					Sir,
					Dedham 31st. August 1822.
				
				In the course of my labors in preparing for the press a new edition of the statutes of this Common wealth, I have found an act establishing a National Bank, passed March 8, 1782—and a subsequent act, Nov. 1. 1785, changing the punishment of offences against the first act from death to confinement &c.I have enquired in vain, of the aged gentlemen in my neighborhood, respecting the National Bank—nor can I find any account of it in the histories to which I have access. I only find in the Journals of Congress, that a plan was submitted to that venerable body, by Mr Morris, & that resolves were passed on the subject, May 26, 1781—& that an Ordinance was passed for establishing such a bank, December 31, 1781.Will you have the goodness to inform me whether that bank ever went into operation? By so doing, you will greatly oblige me. And let me assure you that I should not have given you this trouble for the gratification of my own curiosity only—but as the new edition of the statutes is designed to give a historical view of the legislation of Massachusetts, it is desirable that what is dark should be illumined. A knowledge of history is necessary to an understanding of the law.May I be permitted to add my humble tribute of respect & veneration for your public & private character and of gratitude for your public services. My first notice of public events was during your Presidency—& you were are the first man whom I remember at the head of the nation. I was from infancy taught to revere you, & in these succeeding days my impressions of respect were strengthened by a perusal of your works, & the statements of Mr Tracy, Mrs. Metcalf’s father. “Hic qui diligitur vellem diuturnior esset.”With profound respect / yr humble servant
				
					Theron Metcalf
				
				
			